Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 6 does not further limit claim 1. Amended claim 1 requires an anolyte comprising sulfur. Claim 6 recites “wherein the anolyte further comprises sulfur”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Patent Application Publication no. 2014/0197040) in view of Huber et al. (US Patent Application Publication no. 2014/0027300) and Bhavaraju et al (US Patent Application Publication no. 2015/0030896).
 	With regard to claim 1, Gordon teaches a method comprising: introducing an anolyte (through anolyte inlet 330; figure 3; paragraph 61) at a first temperature (paragraphs 26-27, 81) into an anolyte compartment (316) of an electrochemical flow cell (300), wherein the anolyte comprises an effective amount of a sodium salt dissolved in a temperature-sensitive solvent (paragraphs 26, 28-33; the anolyte compartment (316) comprises an anode (326; paragraph 68), wherein the anode (326) comprises the sodium salt (paragraph 26); the electrochemical flow cell further comprises a catholyte compartment (314) and a ceramic sodium ion conductive membrane (312; paragraphs 61, 64) that separates the anolyte compartment (316) from the catholyte compartment (314; figure 3); and the catholyte compartment (314) comprises a cathode (324); causing sodium ions from the sodium salt to pass through the ceramic sodium ion conductive membrane from the anolyte compartment (316) to the catholyte compartment (314; paragraphs 24; 70; 78); reducing the sodium ions to sodium metal at the cathode (paragraph 70); and cooling the anolyte outside the anolyte compartment to 
 According to applicant’s disclosure (paragraphs 65-68), the factor contributing to “the second temperature causing degradation of the temperature-sensitive solvent at a rate less than 20% of the rate that occurs at the first temperature”, as claimed, is if the temperature is controlled in a way that the first temperature ranges between 115oC – 150oC (paragraph 66), and the second temperature is selected from 80oC to less than 115oC (paragraph 67). The teachings of Gordon correlate to this factor: the first temperature is selected between 125-150oC and the second temperature, outside of the anolyte compartment, is 5-20 degrees cooler (paragraph 26 – that is if the first temperature is selected to be 125oC, the second temperature is 105oC (20 degrees cooler). The second temperature in the method of Gordon is capable of causing degradation of the temperature-sensitive solvent at a rate less than 20% of the rate that occurs at the first temperature, and thus, it meets the claim. 
 	Gordon fails to teach wherein the cathode is a molten sodium cathode, and wherein the anolyte comprises a temperature-sensitive solvent comprising alkyl diol.
 	Huber teaches a method for preparing an alkali metal, i.e. sodium, by electrolysis using molten sodium which was connected to the negative side of the power supply to serve as a cathode (paragraph 113). One having ordinary skill in the art at the time of filing would have found it obvious to select molten sodium as the cathode of Gordon because as taught by Huber, molten sodium is well-known in the art to be an effective electrode for the production of alkali metals by electrolysis.

 	Bhavaraju discloses positive electrode solutions (anolytes) comprising suitable materials for conducting sodium ions to and from an electrolyte membrane. Some examples of these materials include ethylene glycol (paragraph 14). One having ordinary skill in the art at the time of filing would have found it obvious to use an alkyl diol, i.e. ethylene glycol, as the solvent in the anolyte of the modified Gordon in order to effectively conduct sodium ions to and from the electrolyte membrane with a reasonable expectation of success in doing so, as taught by Bhavaraju.
 	
Allowable Subject Matter
Claims 1-5 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2014/0197040 to Gordon and US 2014/0027300 to Huber, as previously presented.
The closest prior art fails to teach an anolyte comprising sulfur, and a cooling step where the anolyte is cooled outside the anolyte compartment to a second temperature without recovering sulfur. In contrast, Gordon utilizes cooling for the sole purpose of recovering sulfur.
There was not found a teaching in the prior art suggesting modification of the conventional methods for the production of sodium metal, in order to achieve the features of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794